DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 3, 7, 9-20 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Ju et al. (US 2018/0261824 A1).
Regarding claim 1, Ju discloses an apparatus (electronic device, Abstract), comprising: 
an object (battery, Abstract); 
a compressible material in mechanical communication with the object (dielectric layer 720 [0101], Fig. 7A); 
an electrode in mechanical communication with the compressible material (Fig, 7A-7C show first and second electrode 710 adjacent to a first side of dielectric layer 720); and 
a controller programmed to detect a change in capacitance measured with the electrode when a size of the object changes to change the size of the compressible material (determine battery swelling based on at least a portion of a change in capacitance between the second electrode of the pressure sensor and a conductor disposed at an outer surface of the battery [0132]).
	Regarding claim 3, Ju discloses all of the claim limitations as set forth above.  Ju further discloses the compressible material is a foam, a rubber, a foam rubber, or combinations thereof (foam [0110]).
Regarding claim 7, Ju discloses all of the claim limitations as set forth above.  Ju further discloses a second electrode; wherein the first electrode and the second electrode are located adjacent a first side of the compressible material (see Fig. 8).
Regarding claim 9, Ju discloses all of the claim limitations as set forth above.  Ju further discloses the capacitance measured with the electrode is a self- capacitance measurement (self capacitance type pressure sensor [0102]).
Regarding claim 10, Ju discloses all of the claim limitations as set forth above.  Ju further discloses thickness of the compressible material is configured to shrink when the object expands (thickness of the dielectric layer may change [0157] and, thus, considered capable of shrinking when the object expands).
Regarding claim 11, Ju discloses all of the claim limitations as set forth above.  Ju further discloses the thickness of the compressible material is configured to expand when the object contracts (thickness of the dielectric layer may change [0157] and, thus, considered capable of expanding when the object contracts).
Regarding claim 12, Ju discloses all of the claim limitations as set forth above.  Ju further discloses the object is prone to expanding when a portion of the object out gasses (detecting swelling of battery, see Title, Abstract; lithium ion battery [0094]; wherein the lithium ion battery at increased temperature swells due to gas generation).
Regarding claim 13, Ju discloses all of the claim limitations as set forth above.  Ju further discloses the object is a battery assembly (lithium ion battery [0094]).
Regarding claim 14, Ju discloses all of the claim limitations as set forth above.  Ju further discloses the size of the object is changeable due to temperature (swelling of battery, see Title, Abstract; lithium ion battery [0094]).
Regarding claim 15, Ju discloses all of the claim limitations as set forth above.  Ju further discloses the size of the object is prone to change due to humidity (swelling of battery, see Title, Abstract; lithium ion battery [0094], which is considered capable of being “prone” to change size due to humidity).

Regarding claim 16, Ju discloses an apparatus (electronic device, Abstract), comprising: 
a battery assembly (battery, Abstract); 
a compressible material in mechanical communication with the battery assembly (dielectric layer 720 [0101], Fig. 7A); 
an electrode in mechanical communication with the compressible material (Fig, 7A-7C show first and second electrode 710 adjacent to a first side of dielectric layer 720); and 
a controller programmed to detect a change in capacitance measured with the electrode when a size of the battery assembly increases which causes the compressible material to compress (determine battery swelling based on at least a portion of a change in capacitance between the second electrode of the pressure sensor and a conductor disposed at an outer surface of the battery [0132]). 
	Regarding claim 17, Ju discloses all of the claim limitations as set forth above.  Ju further discloses the compressible material is a foam (foam [0110]).
Regarding claim 18, Ju discloses all of the claim limitations as set forth above.  Ju further discloses a second electrode (second electrode [0101]); and a second insulator on which the second electrode is located (dielectric layer includes at least one of… [0110] and, thus, the prior art recognizes the dielectric layer can be formed of multiple materials, where one of the outer-most materials in contact with the second electrode is a second insulator); wherein the compressible material is located between the first insulator and the second insulator (dielectric layer includes at least one of… [0110] and, thus, the prior art recognizes the dielectric layer can be formed of multiple materials, the middle material of which is the compressible material); wherein the capacitance measured with the electrode is based on a distance between the first electrode and the second electrode (determine battery swelling based on at least a portion of a change in capacitance between the second electrode of the pressure sensor and a conductor disposed at an outer surface of the battery [0132]).
Regarding claim 19, Ju discloses all of the claim limitations as set forth above.  Ju further discloses a second electrode located on the first insulator; wherein the first insulator has a bendable region and is configured to bend around the object (see Fig. 8).
Regarding claim 20, Ju discloses all of the claim limitations as set forth above.  Ju further discloses a second electrode where the first electrode and the second electrode are located adjacent a first side of the compressible material (second electrode [0101], see Fig. 8); and a floating coupler where the floating coupler is adjacent a second side of the compressible material that is opposite of the first side of the compressible material (dielectric layer includes at least one of… [0110] and, thus, the prior art recognizes the dielectric layer can be formed of multiple materials, where one of the materials is considered to be a “floating coupler”).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim(s) 2 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ju et al. (US 2018/0261824 A1), as applied to claims 1, 3, 7, 9-20 above, in view of Fujii et al. (US 2017/0324110 A1).
Regarding claim 2, Ju discloses all of the claim limitations as set forth above.  However, Ju does not disclose the compressible material is 0.1 to 5 millimeters thick.
Fujii discloses sensing the expansion of battery cells by detecting a distortion of the members as a change in capacitance value ([0035]), wherein the capacitor portion includes a dielectric layer 15 having a thickness of about 100 µm ([0024], [0028]).  Fujii further discloses improved safety by reducing deterioration of a battery cell while obtaining a compact battery ([0065]).
Ju and Fujii are analogous art because they are concerned with the same field of endeavor, namely measuring battery swelling using a capacitance sensor.
It would have been obvious to one having ordinary skill in the art to modify the dielectric material of Ju to have a thickness of about 100 µm because Fujii teaches improved safety and performance.

Claim(s) 4-6, 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ju et al. (US 2018/0261824 A1), as applied to claims 1, 3, 7, 9-20 above.
Regarding claim 4, Ju discloses all of the claim limitations as set forth above.  Ju further discloses the electrode is located on a first insulator (dielectric layer includes at least one of… [0110] and, thus, the prior art recognizes the dielectric layer can be formed of multiple materials, where one of the outer-most materials in contact with the electrode is a first insulator).
	Regarding claim 5, Ju discloses all of the claim limitations as set forth above.  Ju further discloses a second electrode (second electrode [0101]); and a second insulator on which the second electrode is located (dielectric layer includes at least one of… [0110] and, thus, the prior art recognizes the dielectric layer can be formed of multiple materials, where one of the outer-most materials in contact with the second electrode is a second insulator); wherein the compressible material is located between the first insulator and the second insulator (dielectric layer includes at least one of… [0110] and, thus, the prior art recognizes the dielectric layer can be formed of multiple materials, the middle material of which is the compressible material); wherein the capacitance measured with the electrode is based on a distance between the first electrode and the second electrode (determine battery swelling based on at least a portion of a change in capacitance between the second electrode of the pressure sensor and a conductor disposed at an outer surface of the battery [0132]).
Regarding claim 6, Ju discloses all of the claim limitations as set forth above.  Ju further discloses a second electrode located on the first insulator; wherein the first insulator has a bendable region and is configured to bend around the object (see Fig. 8).
Regarding claim 8, Ju discloses all of the claim limitations as set forth above.  Ju further discloses a floating coupler; wherein the floating coupler is adjacent a second side of the compressible material that is opposite of the first side of the compressible material (dielectric layer includes at least one of… [0110] and, thus, the prior art recognizes the dielectric layer can be formed of multiple materials, where one of the materials is considered to be a “floating coupler”).

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claim 1-20 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1-20 of copending Application No. 16/747,317 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because claim 1-20 of copending Application No. 16/747,317 (reference application) discloses a portable electronic device comprising a second capacitance sensor, a battery assembly adjacent to the second capacitance sensor, wherein the second capacitance sensor is programmed to detect swelling of the battery assembly which is substantially similar to the subject matter of claim 1-20 of the instant specification.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Claim 1-20 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1-20 of copending Application No. 16/747,798 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because claim 1-20 of copending Application No. 16/747,798 (reference application) discloses a battery assembly comprising a pouch, a first electrode and a second electrode incorporated into the battery assembly, and controller in communication with the first electrode programmed to measure a capacitance between the first and second electrodes which is substantially similar to the subject matter of claim 1-20 of the instant specification.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Claim 1-20 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1-20 of copending Application No. 16/750,995 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because claim 1-20 of copending Application No. 16/750,995 (reference application) discloses an apparatus comprising a deformation sensor, an electrode incorporated into the deformation sensor, and a controller programmed to measure change in capacitance which is substantially similar to the subject matter of claim 1-20 of the instant specification.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAMES LEE whose telephone number is (571)270-7937. The examiner can normally be reached M-F: 9AM - 6PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, BASIA RIDLEY can be reached on (571)272-1453. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/James Lee/Primary Examiner, Art Unit 1725                                                                                                                                                                                                        6/3/2022